Citation Nr: 1216780	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  08-09 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial schedular rating higher than 20 percent for a right shoulder disability for the period from July 31, 2003, to June 26, 2006.  

2.  Entitlement to an initial schedular rating higher than 40 percent for a right shoulder disability for the period since November 1, 2006.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran apparently had active duty in the Navy from March 1985 to March 1987, and he had verified active duty in the Army from August 2002 to July 2003.  He also had additional service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 RO rating decision that, in pertinent part, granted service connection and a 20 percent rating for a right shoulder disability (rotator cuff repair, right shoulder), effective July 31, 2003.  

An April 2007 RO rating decision assigned a temporary total convalescence rating (under the provisions of 38 C.F.R. § 4.30 (2011)) for the period from July 27, 2006, to October 31, 2006.  A March 2008 RO decision increased the rating for the Veteran's service-connected right shoulder disability to 40 percent, effective November 1, 2006.  

The Board notes that a December 2007 RO decision denied the issues of entitlement to service connection for a low back disability and for a cervical spine disability, both to include as secondary to a service-connected right shoulder disability.  By this decision, the RO also denied claims for entitlement to a total disability rating based on individual unemployability (TDIU rating), and for entitlement to an extension beyond October 31, 2007, for a total convalescent rating under the provisions of 38 C.F.R § 4.30 based on surgery for a right shoulder disability.  The Veteran filed a notice of disagreement, as to those issues, in March 2008, and a statement of the case was issued in April 2011.  The record does not reflect that a timely substantive appeal has been submitted as to any of those issues.  Thus, the Board does not have jurisdiction over those claims.  38 C.F.R. §§ 20.200, 20.202, 20.302.  

The Board observes, as noted above, that the RO has assigned a temporary total convalescence rating for the Veteran's right shoulder disability for the period from July 27, 2006, to October 31, 2006.  As the Veteran has been assigned a total (100) percent rating for his right shoulder disability during that period, the Board will solely address the periods indicated on the title page of this decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA general medical examination in June 2007.  The evidence suggests the disability may have increased in severity since then.  (See, for example, a January 2008 treatment report from the Department of Physical Medicine and Pain Management that the Veteran reported that he was doing worse.) More current treatment records should be sought, and a VA examination undertaken.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for right shoulder problems since June 2007.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Specifically, VA treatment records since June 2007 should be obtained.  

2.  Schedule the Veteran for a VA examination to determine the severity of his service-connected right shoulder disability.  The claims folder should be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted, and all symptoms associated with the Veteran's service-connected right shoulder disability should be described in detail.  

In examining the right shoulder disability, the examiner should document any limitation of motion (in degrees) of the Veteran's right shoulder, to include providing the point at which painful motion begins.  The examiner should also indicate whether there is any guarding on motion and the degrees at which the guarding starts.  

The examiner should be asked to indicate whether pain or weakness significantly limits functional ability during flare-ups or when the right shoulder is used repeatedly over a period of time.  The examiner should also be asked to determine whether the joint exhibits weakened movement, excess fatigability or incoordination; if feasible, these determinations should be expressed in terms of additional range-of-motion loss due to any weakened movement, excess fatigability or incoordination.  If it is not feasible to express any functional impairment caused by pain, weakened movement, excess fatigability or incoordination as may be present in terms of additional range-of motion loss, the examiner should so state, and explain why that is so.  

The examiner should also specifically provide an opinion as to the impact of the Veteran's service-connected right shoulder disability on his ability to obtain or maintain employment.  

3.  Thereafter, readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond, before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



